Per Curiam.
Applicant passed the February 2005 New York State bar exam and the State Board of Law Examiners certified her for admission to this Court (see 22 NYCRR 520.7). The Committee on Character and Fitness has completed its investigation of her application for admission, including an interview of applicant (see 22 NYCRR 805.1).
Applicant took the Michigan bar exam in July 2005. The Michigan bar authorities found that applicant engaged in misconduct during the exam by writing past the time limit. Her application for admission in Michigan was denied with leave to renew. Applicant renewed her Michigan application in 2008 and it remains pending.
Under all the circumstances, we deny this application for admission without prejudice to renewal following final disposition of applicant’s pending application for admission in Michigan. Upon any such renewal, we will consider all of the facts and circumstances presented by the application and determine whether applicant has established the character and general fitness requisite for an attorney and counselor-at-law (see Judiciary Law § 90 [1] [a]).
Cardona, P.J., Mercure, Rose, Kavanagh and Stein, JJ., concur. Ordered that the application for admission is denied without prejudice to renewal upon the terms set forth in this decision.